Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 12/06/2019, in which, claim(s) 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2019 is (are) being consider by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In regards to claim(s) 1, 9 and 19, the prior art of record (Fakhrai et al. (Pub. No.: US 2015/0082400 A1; hereinafter Primary Reference) in view Li et al. (Pub. No.: US 2009/0150678 A1; Secondary Reference)) does not disclose:
 “wherein the dynamic password relates to a counter maintained for the client and related to a number of times that the username is retrieved from the contactless card…” in combination with other limitations recited as specified in the independent claim(s). Rather, the primary reference discloses improved authentication method and system is provided where a user securely accesses a variety of target servers for online email, online banking, credit card purchases, ecommerce, brokerage services, corporate databases, and online content (movies, music and software).  The method involves a bridge server performing authentication tasks that allow a user to access a server or a group of servers with multiple security levels.  The method eliminates the need for the user to remember multiple usernames/passwords for each target server. Similarly, the secondary reference discloses a method of sending security information for authentication, which relate to transmission of data information in computers.  The present invention solves the vulnerability of information when a user conducts network transaction activities by a terminal.  The computer of the present invention comprises: a virtual system platform; a first guest operating system installed on the virtual system platform, which is for installing a service application module, wherein the service application module generates a security information input interface when it is being executed; a second guest operating system installed on the virtual system platform; the second guest operating system comprises: a dynamic password generation module for generating security information, the security information is input into the security information input interface and is sent to a network server for authentication.  The security of network activities conducted by users can be enhanced. Accordingly, the claims are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/DAO Q HO/Primary Examiner, Art Unit 2432